Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 27, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148796                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  LILLIAN DIRETTE, Personal                                                                               David F. Viviano,
  Representative and Individually for                                                                                 Justices
  the Estate of GUSTY MELVIN
  DIRETTE,
                Plaintiff-Appellant,
  v                                                                 SC: 148796
                                                                    COA: 309604
                                                                    Roscommon CC: 10-728737-NO
  DAIRY QUEEN OF PRUDENVILLE,
  a/k/a PRUDENVILLE DAIRY QUEEN,
  DOROTHY RUMSLEY TRUST, and
  DOROTHY RUMSLEY, d/b/a DAIRY
  QUEEN OF PRUDENVILLE,
             Defendants-Appellees,
  and
  AMERICAN DAIRY QUEEN
  CORPORATION, INTERNATIONAL
  DAIRY QUEEN CORPORATION, and
  BERKSHIRE HATHAWAY, INC.,
           Defendants.

  ____________________________________/

        On order of the Court, the application for leave to appeal the January 14, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 27, 2014
           h0519
                                                                               Clerk